Citation Nr: 1808554	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  07-00 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to a rating in excess of 30 percent for tinea cruris, tinea pedis with onychomycosis, claimed as rashes.


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the Army from August 1987 to August 1991.  Service in Southwest Asia is indicated by the record.  He is the recipient of the Combat Infantryman Badge, the Army Commendation Medal, and the Good Conduct Medal.

This matter comes before the Board of Veterans' Appeals (Board) from multiple rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an August 2004 rating decision, the RO denied service connection for hypertension and the appellant appealed.  In a March 2014 decision, the Board denied service connection for hypertension.  The appellant appealed to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court vacated the Board's March 2014 decision and remanded the matter for appropriate action, pursuant to a Joint Motion for Remand.  

In August 2015 and June 2016, the Board remanded the claim of service connection for hypertension for further evidentiary development.  In a December 2016 decision, the Board again denied service connection for hypertension and the appellant again appealed to the Court.  In April 2017, the Court vacated the Board's December 2016 decision and remanded the matter for appropriate action, pursuant to a Joint Motion for Remand.  

With respect to the additional issues on appeal, in an April 2017 rating decision, the RO denied service connection for sleep apnea.  The appellant filed a timely Notice of Disagreement (NOD), received in August 2017.  A Statement of the Case (SOC) was issued in October 2017.  A timely substantive appeal was received in November 2017.

In a July 2017 rating decision, the RO denied a rating in excess of 30 percent for tinea cruris, tinea pedis with onychomycosis.  The appellant filed a timely NOD, received in August 2017.  An SOC was issued in October 2017.  The RO treated a statement, received in November 2017, as a timely substantive appeal; thus, the Board will accept jurisdiction.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (discussing actions which may constitute a waiver of the requirement for filing a timely substantive appeal).

The Board notes that in February 2010, the appellant testified at a Board hearing at the RO before a Veterans Law Judge (VLJ).  Transcripts of the hearing is of record.  Because the VLJ who presided over such February 2010 hearing is no longer employed by the Board, the appellant was offered a hearing before a different VLJ.  However, the appellant declined a further Board hearing, per correspondence received in December 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A.  Hypertension

The appellant contends that he has hypertension, which is due to his active military service.  He alternatively contends that his hypertension is caused or aggravated by the pain and stress associated with his service-connected disabilities.  

A VA medical opinion was obtained in July 2016.  The clinician correctly observed that service connection was in effect for tinea cruris, tinea pedis with onychomycosis, migraine headaches, postoperative duodenal ulcer disease, postoperative abdominal surgical scar, and iron deficiency anemia, associated with ulcer disease.  The clinician explained that medical literature does not indicate that any such disorders cause hypertension.  With respect to pain and stress associated with such disorders, the clinician explained that medical literature indicates that transient blood pressure elevations, that may be associated with pain and stress, do not represent an aggravation of hypertension, but do represent a normal physiological response triggered by pain and stress during an adrenergic state (emphasis added).

However, in the November 2017 Joint Motion for Partial Remand, the parties agreed that a new medical opinion was necessary as to whether it is at least as likely as not that there was any increase in severity of the appellant's hypertension, which was proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of such hypertension, because the instructions provided to the July 2016 clinician in the June 2016 Board remand defined aggravation as "permanently worsened beyond natural progression."  Thus, this matter must be remanded to obtain the addendum opinion in accordance with such Joint Motion.

B.  Sleep Apnea

The appellant contends that his obstructive sleep apnea is the result of his active service.  Alternatively, he contends that his obstructive sleep apnea is due to his service-connected migraines or to his hypertension.

A January 2017 clinical note states that the appellant had very mild obstructive sleep apnea/hypopnea syndrome.  

In a statement received in April 2017, the appellant contended that he developed sleep apnea as a result of his service-connected migraines or his hypertension.  He stated that he wakes up with headaches and must take sleeping pills to sleep.  Thus, his neurologist ordered a sleep test which revealed that he had sleep apnea and required the use of a CPAP machine.

An August 2017 statement from a VA neurologist, Dr. A.R.S., notes that the appellant has been diagnosed with obstructive sleep apnea/hypopnea syndrome.  Dr. A.R.S. opined that such sleep apnea may be contributing to the appellant's headaches. 

In August 2017, a buddy statement from O.M.S. was received.  He was stationed with the appellant at Fort Hood from 1988 to 1990 and the two are still close friends today.  He recalled that the appellant experienced recurring headaches and stomach problems while on active duty, which limited his ability to be social.  He reported that the appellant began taking sleeping aids due to problems sleeping.  O.M.S. recalled telling the appellant he wondered if sleeping aids were contributing to his headaches.  O.M.S. observed that the appellant had irregular sleeping patterns on active duty, including sleeping during the day because he did not take sleeping aids during the week.  The appellant expressed a fear to O.M.S. that he would miss roll call in the mornings.  O.M.S. also observed the appellant start taking cold medication instead of sleeping pills because he could not take pills or aspirin due to ulcers.  He observed the appellant faint on a few occasions.  The appellant also went to the hospital on occasion because they believed his ulcers were bleeding.  As they worked long hours, O.M.S. and the appellant thought that the appellant's sleeping problems were a result of such, but the problems were constant; and they progressively worsened.

In a statement received with his August 2017 NOD, the appellant stated that he did not complain about sleeping problems during service because he simply could not sleep but was able to mitigate his issue by taking sleeping pills, although he still would occasionally awaken in the night a few times.  He noted that he has continued to take such sleeping pills until the present day.  He indicated that his headaches and sleeping problems seemed to go hand in hand, and that his doctor ordered a sleep test after he told his doctor such.  In a statement received in November 2017, the appellant indicated that his neurologist believed there was a link between his migraine headaches and his sleep problems, which necessitated the ordering of a sleep test.

In the November 2017 SSOC, the RO noted that Dr. A.R.S. opined that the appellant's sleep apnea may contribute to his service-connected headaches, not the other way around.

In a statement received in December 2017, the appellant indicated that others from his unit observed him experience headaches and an inability to sleep while on active duty.  He also stated that he planned to obtain and submit letters from doctors.  He again reported that he experienced sleep problems and headaches upon awakening since service and had reported such to his doctors.

The appellant has not yet been afforded an examination to determine the nature and etiology of his sleep apnea.

VA's duty to assist includes obtaining a medical examination or opinion when such is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  An examination or medical opinion is necessary if the evidence of record (1) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the claimant suffered an event, injury, or disease in service; or has a presumptive disease or symptoms of such a disease manifesting during an applicable presumptive period; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service; but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the appellant has a current diagnosis of obstructive sleep apnea/hypopnea syndrome.  Statements from the appellant and O.M.S. are competent evidence of sleep symptoms during active service.  Although Dr. A.R.S. opined that the appellant's sleep apnea may be contributing to his headaches, not vice versa, the appellant has competently reported continuing to experience similar sleep problems, including awakening with headaches, since service and that his doctor ordered the sleep test which resulted in the sleep apnea diagnosis because the appellant reported that his headaches and sleep problems seemed to go hand in hand.  Further, the January 2017 clinical note noted an association between sleep apnea and excessive daytime sleepiness.  Thus, there is an indication that the appellant's sleep apnea may be associated with his in-service sleep problems.

Upon remand, the appellant should thus be afforded an appropriate examination to determine the nature and etiology of his obstructive sleep apnea.  He is advised that the claim will be decided on the evidence of record if he does not report for the scheduled examination.


C.  Tinea cruris, tinea pedis with onychomycosis

The appellant is service-connected for tinea cruris, tinea pedis with onychomycosis, claimed as rashes.  He contends that he is entitled to a rating in excess of 30 percent for such.

The Board observes that the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently held that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  Johnson v. Shulkin, 862 F.3d 1351, 1354 (Fed. Cir. 2017).  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,' whereas topical therapy means 'treatment pertaining to particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied.'"  Id. at 1355.

During the appellant's June 2017 VA examination, eczema behind the left ear, tinea cruris (quiescent), folliculitis of the left upper chest, and onychomycosis of the left fifth toe and right first and fifth toes were diagnosed.  There were no systemic manifestations due to any skin diseases.  He had not been treated with oral or topical medications in the past 12 months for any skin condition.  He had not undergone any treatments or procedures other than systemic or topical medication in the past 12 months for exfoliative dermatitis or papulosquamous disorders.  Per the June 2017 report and a July 2017 addendum, examination revealed eczema which covered less than five percent of the total body area and less than five percent of exposed body area, folliculitis which covered between five and 20 percent of the total body and between five and 20 percent of exposed body area, a 3 cm. by 3 cm. hyperpigmented area on the mid right forearm, and tinea pedis, tinea cruris, and onychomycosis which covered less than five percent of the total body area and less than five percent of exposed body area.  There was no impact on the appellant's ability to work.  The examiners stated that eczema and folliculitis were not related to the appellant's service-connected skin disorders.

Although the June 2017 VA examiners stated that the appellant had not been treated with oral or topical medications in the past 12 months for any skin condition, an August 2017 letter from Dr. R.H.C., a VA dermatologist, states that the appellant had been diagnosed with eczematous dermatitis and dermatophytosis.  His treatment for eczema included intermittent use of Triamcinolone Acetonide 0.01% cream and/or ointments and Clobetasol 0.05% cream since 2016.  Clotrimazole cream and/or Ketoconazole cream 0.1% had been prescribed for dermatophytosis since 2016.  

However, the June 2017 VA examiner stated that the appellant was not using oral or topical medications for any skin condition.  Dermatophytosis is "any superficial fungal infection caused by a dermatophyte and involving the stratum corneum of the skin, hair, and nails; this includes onychomycosis and various forms of tinea," including "tinea pedis."  See Dorland's Illustrated Medical Dictionary 505 (31st ed. 2007).  Tinea is defined as "any of various dermatophytoses of humans, usually designated by a modifying term depending on appearance of lesions, etiologic agent, or site.  Popularly called ringworm."  Id. at 1955.

Thus, it appears that the June 2017 examination may have been based upon an inaccurate factual premise.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

An October 2016 clinical note states that the appellant complained of his rash looking different.  Following examination, the assessment was tinea corporis, neck and upper torso, quiescent chronic tinea pedis, and nummular dermatitis of the torso.  For tinea corporis, the VA dermatologist, Dr. T.L.F., recommended that topical azoles, ketoconazole, clotrimazole, naftifine, terbinafine, and miconazole powder be applied to the lesion twice a day for two weeks.  Dr. T.L.F. noted that systemic therapy was indicated for tinea corporis as such was extensive and resistant to topical antifungal therapy.  Fluconazole at 150 mg once weekly for two to four weeks and Terbinafine 250 mg for two weeks were prescribed.  Dr. T.L.F. stated that such was a form of eczema.  Post-inflammatory hyperpigmentation was also observed.

The appellant has claimed the skin disorder present on his chest is a manifestation of his service-connected disability, rather than folliculitis, as was reported by the June 2017 examiner.  In a statement received in June 2017, the appellant stated that he shaved his chest so he could apply cream to his tinea corporis more easily.  Black and white copies of photographs submitted by the appellant are also of record; however, it is difficult to see the extent of his skin disorders in such copies.

Further, a July 2017 medication reconciliation note states that the appellant had multiple active prescriptions, including (1) cetirizine HCL 10mg tab, take one tablet by mouth every morning as needed for itching; (2) clobetasol propionate 0.05% cream, apply small amount to affected area every day as needed to worse areas for up to 4 weeks; (3) clotrimazole 1% top cream, apply small amount to affected area twice a day for ear, groin, and feet; (4) doxepin HCL 10mg cap, take one capsule by mouth at bedtime for itching; (5) hydrophilic (equivalent of Eucerin) top cream apply small amount to affected area every day for moisturizing; (6) terbinafine HCL 250mg tab, take one tablet by mouth every day; and (7) triamcinolone 0.1% cream, apply small amount to affected area twice a day as needed.

A July 2017 clinical note indicates that the appellant was seen for a worsening skin eruption on the left ear.  He reported that his rash had progressed toward his mouth in late June 2017.  Such continued to be very pruritic.  He was using topical anesthesia and Clobetasol on it, as well as on his groin and feet.  He reported being on terbinafine as prescribed at the time of his last visit for toenails.  Examination revealed dry, scaling plaque on left ear with arcuate border approximately six to seven cm. extending from ear and post scalp to lateral neck.  The assessment was tinea corporis/incognito.  The plan was to discontinue all topical cortisone creams, use clotrimazole cream twice daily for the and feet, and continue Lamisil 250mg daily as previously prescribed for onychomycosis.

An October 2017 clinical note indicates that the appellant's active outpatient medications included Clotrimazole 1% topical cream, of which he was to apply a small amount to the affected area twice daily for ear, groin, and feet, and triamcinolone 0.1% cream, of which he was apply a small amount to affected area twice daily as needed.

Given the clinical evidence of record and the appellant's contentions, upon remand, the appellant should be afforded an appropriate examination to clarify the current severity and manifestations of his service-connected tinea cruris, tinea pedis with onychomycosis, claimed as rashes.  The examiner should diagnose all skin disorders present, and opine as to whether any such are manifestations of his service-connected tinea cruris, tinea pedis with onychomycosis, including the tinea corporis of the neck and upper torso diagnosed in October 2016.

The appellant is informed that, should he fail to report for this examination, the matter will be decided based on the evidence of record.

Accordingly, the case is REMANDED for the following action:

1.  Associate any and all outstanding VA medical records with the claims file.

2.  Contact the VA clinician who provided the July 2016 medical opinion regarding the appellant's hypertension and ask him to provide a clarifying opinion as to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability), that the appellant's hypertension is aggravated by his service-connected tinea cruris, tinea pedis with onychomycosis, migraine headaches, postoperative duodenal ulcer disease, postoperative abdominal surgical scar, and/or iron deficiency anemia?  (The appellant contends that his hypertension is causally related to or aggravated by pain and stress associated with his service-connected disabilities). 

The examiner is advised that aggravation means any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease.

If aggravation is found is found, please identify the baseline level of disability prior to aggravation, to the extent possible, based on the medical and lay evidence as to the severity of the condition over time.

The clinician must provide a rationale for the opinion.  If the July 2016 examiner is unavailable, another appropriate clinician should provide the requested opinion.  

If an interview with the appellant and/or diagnostic testing is deemed to be appropriate by the reviewer, such should be scheduled.

3.  Ensure that the appellant is scheduled for an appropriate examination to determine the nature and etiology of his sleep apnea.  Access to the appellant's electronic VA claims file should be made available to the examiner.   

After examining the appellant and reviewing the record, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's sleep apnea is causally related to the appellant's active service or any incident therein.  

If not, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's sleep apnea is causally related to or aggravated by his service-connected migraines.  

The examiner should provide a rationale for all opinions rendered.  In providing such rationale, the examiner should comment on the relevant evidence of record, including the appellant's reports of experiencing sleep problems while on active duty and continuing to experience such symptoms, including awakening with headaches.

4.  Ensure that the appellant is scheduled for an appropriate examination to determine the current severity and manifestations of his service-connected tinea cruris, tinea pedis with onychomycosis, claimed as rashes.  Access to the appellant's electronic VA claims file should be made available to the examiner.  

The examiner should identify all skin disorders present.  He or she should also opine as to whether any current skin disability, including the tinea corporis of the neck and upper torso diagnosed in October 2016, are manifestations of the appellant's service-connected tinea cruris, tinea pedis with onychomycosis.

The examiner's attention is directed to the June 2017 VA examination report and the October 2016 and July 2017 clinical notes which offer differing diagnoses of the neck and torso, the July 2017 medication reconciliation, the August 2017 letter from Dr. R.H.C., and the October 2017 clinical note regarding the appellant's medications.

The appellant is informed that, should he fail to report for this examination, the matter will be decided without benefit of a new examination.

5.  Thereafter, readjudicate the claims.  If the benefits sought are not granted in full, issue the appellant a Supplemental Statement of Case.  Then, return the matter to the Board, in accordance with appropriate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



